DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 51 is withdrawn since the elected species I1 does not include the second flow controller being a displaceable barrier (775), the displaceable barrier (775) being configured to be moved from the first position to the second position in response to the negative pressure differential within a portion of the sampling channel between the displaceable barrier and the outlet exerting a force on a surface of the displaceable barrier (775).  Rather, the elected species I1 includes the second flow controller comprising a diaphragm 776, an actuator 778, a displaceable barrier (775), the displaceable barrier (775) being is configured to be moved from the first position to the second position in response to the negative pressure differential within the portion of the sampling channel exerting a force on a surface of the diaphragm (776).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, 31-34, 36-37, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “a sampling channel” in line 14, but it is not clear if this recitation is the same as, related to, or different from “a sampling channel” of claim 28, line 4.  If they are the same, “a sampling channel” in line 14 should be “the sampling channel”.  If they are different, their relationship should be made clear, they should be clearly distinguished from each other, and all subsequent recitations of “the sampling channel” should make clear which recitation is being referred to.
Claims 29, 31-34, 36-37, and 52 are rejected by virtue of their dependence from claim 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52 and 54-59 of copending Application No. 17/591237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 52, 54, 55, 56, 57, 58, and 59 of the reference application have all features of claims 53, 54, 55, 56, 57, 58, and 59 of the present application, respectively.


Claims 28-29, 31-34, 36-39, 41-44, 46-50, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-29, 31-34, 36-40, 42-43, and 46-51 of copending Application No. 17/591237 (reference application) in view of U.S. Patent Application Publication No. 2018/0177445 (Rogers)(previously cited).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 28 or 38 of the reference application includes an inlet and outlet.  Rogers teaches that such structures are connected in a housing with the elements of the device contained therein (FIGS. 24A-24C of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a housing between the inlet and outlet and containing the elements of the device so as to make the device compact while providing protection to the elements of the device.
Claim 28 of the reference application as modified has all features of claim 28 of the present application.
Claims 29, 31, 32, 33, 34, 36, and 37 of the reference application as modified have all features of claim 29, 31, 32, 33, 34, 36, and 37 of the present application, respectively.
Claim 28 or 38 of the reference application as modified has all features of claim 38 of the present application.
Claims 29 of the reference application as modified has all features of claim 39 of the present application.
Claims 39, 40, 42, and 43 of the reference application as modified have all features of claims 41, 42, 43, and 44 of the present application, respectively.
Claim 46 of the reference application as modified has all features of claim 46 of the preset application.
Claims 47, 48, 49, 51, and 50 of the reference application as modified has all features of claims 47, 48, 49, 50, and 52 of the preset application, respectively.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29, 31-34, 36-37, and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0177445 (Rogers)(previously cited).
With respect to claim 28, Rogers teaches a fluid control device, the device comprising:
a housing having an inlet (the inlet port 2412 of Rogers) fluidically coupleable to a bodily fluid source and an outlet (the outlet port 2414 of Rogers) fluidically coupleable to a fluid collection device (the Vacutainer of Rogers; a blood sample collection device 2404), the housing defining each of a containment channel (the sequestration path of Rogers) and a sampling channel (the blood sampling channel 2422 of Rogers),
a first flow controller (the air permeable blood barrier 2420 of Rogers) in fluid communication with the containment channel, the first flow controller in a first state configured to allow a gas but not a bodily fluid to flow through the containment channel and toward the outlet in response to a negative pressure differential between the inlet and the outlet via the containment channel that is generated by fluidically coupling the outlet to the fluid collection device such that a volume of the bodily fluid is drawn from the inlet to the containment channel, the first flow controller in a second state configured to prevent at least a portion of the volume of the bodily fluid from flowing from the containment channel to the outlet (paragraphs 0138-0143 of Rogers); and 
a second flow controller (the one or more apertures 2424 of Rogers and the barrier blocking the apertures 2424 in FIG. 24C of Rogers) in fluid communication with a sampling channel, the second flow controller in a first state configured to prevent the gas and the bodily fluid from flowing through the sampling channel to the outlet, the second flow controller configured to transition to a second state when a magnitude of the negative pressure differential within the sampling channel exceeds a threshold pressure differential, the second flow controller in the second state configured to allow the bodily fluid to flow through the sampling channel to the outlet (paragraphs 0138-0143 of Rogers discloses that the apertures 2424 are exposed at the same time as when the magnitude of the negative pressure differential within at least a portion of the blood sampling channel 2422 between the apertures 2424 and the outlet port 2414 is above a threshold pressure differential (a differential so as to permit flow)).
 With respect to claim 29, Rogers teaches the fluid collection device, wherein the fluid collection device is a sample bottle (the Vacutainer of Rogers; a blood sample collection device 2404) that is at least partially evacuated and configured to generate, the negative pressure differential when the sample bottle is fluidically coupled to the outlet (paragraphs 0138-0143 of Rogers).
With respect to claim 31, Rogers teaches that the first flow controller includes a selectively permeable material (the air permeable blood barrier 2420 of Rogers), the first flow controller configured to transition from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment channel saturating the selectively permeable material (paragraphs 0138-0143 of Rogers).
With respect to claim 32, Rogers teaches the first flow controller in the first state is configured to allow the magnitude of the negative pressure differential to remain below the threshold pressure differential (paragraphs 0138-0143 of Rogers).
With respect to claim 33, Rogers teaches that the first flow controller in the second state is configured to allow the negative pressure differential to build in the sampling channel until the magnitude of the negative pressure differential exceeds the threshold pressure differential (paragraphs 0138-0143 of Rogers).
With respect to claim 34, Rogers teaches that the second flow controller is a displaceable barrier (the barrier blocking the apertures 2424 in FIG. 24C of Rogers) disposed within the sampling channel, the first state of the second flow controller corresponding to the displaceable barrier being in a first position (FIG. 24C of Rogers), the second state of the second flow controller corresponding to the displaceable barrier being in a second position different from the first position (FIG. 24D of Rogers), the displaceable barrier configured to move from the first position to the second position when the first flow controller is in the second state and the magnitude of the negative pressure differential exceeds the threshold pressure differential (paragraphs 0138-0143 of Rogers discloses that the apertures 2424 are exposed at the same time as when the magnitude of the negative pressure differential within at least a portion of the blood sampling channel 2422 between the apertures 2424 and the outlet port 2414 is above a threshold pressure differential (a differential so as to permit flow)).
With respect to claim 36, Rogers teaches that the first flow controller is configured to transition from the first state to the second state automatically (paragraphs 0138-0143 of Rogers).
With respect to claim 37, Rogers teaches that the second flow controller is configured to transition from the first state to the second state automatically (paragraphs 0138-0143 of Rogers).
With respect to claim 52, Rogers teaches that wherein the first position of the displaceable barrier is a first position within the sampling channel (the barrier blocking the apertures 2424 in FIG. 24C of Rogers) and the second position of the displaceable barrier is a second position within the sampling channel (the barrier blocking the apertures 2424 in FIG. 24D of Rogers).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-34, 36-39, 41-44, 46-50, and 52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of U.S. Patent Application Publication No. 2019/0000367 (Lundquist).
Rogers teaches a fluid control device (FIGS. 23A-23B or FIGS. 23C-23E of Rogers).  Rogers discloses a valve 2308, 2326 so as to prevent the sampling blood from flowing to the outlet until the sequestration chamber is filled (paragraph 0135-0137 of Rogers).  Rogers teaches that such a valve can be a clip or other enclosing device that can close off the sampling channel (paragraph 0136 of Rogers).  Lundquist discloses such a valve in the form of a rupturable membrane (paragraph 0079 and 0110-0111 of Lundquist).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rupturable membrane of Lundquist as the valve 2308, 2326 of Rogers since (1) Rogers teaches other enclosing devices may be used and Lundquist teaches one such enclosing device, (2) it is a simple substitution of one known element for another to obtain predictable results, and/or (3) it permits automatic openings upon a predetermined pressure differential.
With respect to claim 28, the combination teaches or suggests a fluid control device, the device comprising: 
a housing having an inlet (the inlet port 2302 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a bodily fluid source and an outlet (the outlet port 2304 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a fluid collection device, the housing defining each of a containment channel (the blood sequestration chamber 2306, 2320 of Rogers) and a sampling channel (the blood sampling channel 2308, 2322 of Rogers); 
a first flow controller (the hydrophobic plug of Rogers) in fluid communication with the containment channel, the first flow controller in a first state configured to allow a gas but not a bodily fluid to flow through the containment channel and toward the outlet in response to a negative pressure differential between the inlet and the outlet via the containment channel that is generated by fluidically coupling the outlet to the fluid collection device such that a volume of the bodily fluid is drawn from the inlet to the containment channel, the first flow controller in a second state configured to prevent at least a portion of the volume of the bodily fluid from flowing from the containment channel to the outlet; and 
a second flow controller (the rupturable membrane of Lundquist) in fluid communication with a sampling channel, the second flow controller in a first state configured to prevent the gas and the bodily fluid from flowing through the sampling channel to the outlet (the rupturable membrane of Lundquist before rupture), the second flow controller configured to transition to a second state when a magnitude of the negative pressure differential within the sampling channel exceeds a threshold pressure differential (the rupturable membrane of Lundquist after rupture), the second flow controller in the second state configured to allow the bodily fluid to flow through the sampling channel to the outlet.  
With respect to claim 29, the combination teaches or suggests the fluid collection device, wherein the fluid collection device is a sample bottle (the Vacutainer of Rogers; a blood sample collection device 2404) that is at least partially evacuated and configured to generate, the negative pressure differential when the sample bottle is fluidically coupled to the outlet.  
With respect to claim 31, the combination teaches or suggests that the first flow controller includes a selectively permeable material, the first flow controller configured to transition from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment channel saturating the selectively permeable material (the hydrophobic plug of Rogers has this ability).  
With respect to claim 32, the combination teaches or suggests that the first flow controller in the first state is configured to allow the magnitude of the negative pressure differential to remain below the threshold pressure differential (the hydrophobic plug of Rogers has this ability).
  With respect to claim 33, the combination teaches or suggests that the first flow controller in the second state is configured to allow the negative pressure differential to build in the sampling channel until the magnitude of the negative pressure differential exceeds the threshold pressure differential (the hydrophobic plug of Rogers has this ability).  
With respect to claim 34, the combination teaches or suggests that the second flow controller is a displaceable barrier disposed within the sampling channel, the first state of the second flow controller corresponding to the displaceable barrier being in a first position, the second state of the second flow controller corresponding to the displaceable barrier being in a second position different from the first position, the displaceable barrier configured to move from the first position to the second position when the first flow controller is in the second state and the magnitude of the negative pressure differential exceeds the threshold pressure differential (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions caused by the pressure differential).  
With respect to claim 36, the combination teaches or suggests that the first flow controller is configured to transition from the first state to the second state automatically (the hydrophobic plug of Rogers has this ability).  
With respect to claim 37, the combination teaches or suggests that the second flow controller is configured to transition from the first state to the second state automatically (rupturing of the rupturable membrane of Lundquist occurs without manual intervention).  
With respect to claim 38, the combination teaches or suggests a fluid control device, the device comprising: 
a housing having an inlet (the inlet port 2302 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a bodily fluid source and an outlet (the outlet port 2304 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a fluid collection device, the housing defining a containment channel (the blood sequestration chamber 2306, 2320 of Rogers) in fluid communication with the inlet and a sampling channel (the blood sampling channel 2308, 2322 of Rogers) in fluid communication with the outlet; 
a first flow controller (the hydrophobic plug of Rogers) fixedly disposed in the housing, the first flow controller configured to prevent a bodily fluid from flowing through the first flow controller, the first flow controller in a first state configured to allow a gas to flow between the containment channel and the outlet, the first flow controller in a second state configured to prevent the bodily fluid from flowing from the containment channel to the outlet; and 
a second flow controller (the rupturable membrane of Lundquist) disposed in the housing, the second flow controller in a first state configured to prevent the bodily fluid from flowing through the sampling channel to the outlet, the second flow controller in a second state configured to allow the bodily fluid to flow from the inlet through the sampling channel to the outlet, 
the fluid control device configured such that a negative pressure differential within at least one of the containment channel or the sampling channel generated by coupling the outlet to the fluid collection device has a first magnitude below a threshold pressure differential while the first flow controller is in the first state (the hydrophobic plug of Rogers has this ability), and
when the first flow controller is in the second state, the fluid control device configured such that the negative pressure differential builds in a portion of the sampling channel between the second flow controller and the outlet to a second magnitude greater than the threshold pressure differential (the hydrophobic plug of Rogers has this ability), the second flow controller operable to transition from the first state to the second state in response to the negative pressure differential having the second magnitude (the rupturable membrane of Lundquist has this ability). 
 With respect to claim 39, the combination teaches or suggests the fluid collection device, wherein the fluid collection device is a sample bottle (the Vacutainer of Rogers; a blood sample collection device 2404) that is at least partially evacuated and configured to generate the negative pressure differential when the sample bottle is fluidically coupled to the outlet.  
With respect to claim 41, the combination teaches or suggests that the first flow controller is configured to transition from the first state to the second state automatically (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 42, the combination teaches or suggests that the second flow controller is configured to transition from the first state to the second state automatically (rupturing of the rupturable membrane of Lundquist occurs without manual intervention).  
With respect to claim 43, the combination teaches or suggests that the first flow controller includes a selectively permeable material that allows the gas but not the flow and prevents bodily fluid to flow through the first flow controller when the flow controller is in the first state and that prevents both the gas flow and the bodily fluid from flowing through the first flow controller when the flow controller is in the second state (the hydrophobic plug of Rogers has this ability).
  With respect to claim 44, the combination teaches or suggests that the first flow controller in the first state is configured to allow a volume of the bodily fluid to flow from the inlet to the containment channel, the first flow controller is configured to be transitioned from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment channel saturating  the selectively permeable material (the hydrophobic plug of Rogers has this ability).  
With respect to claim 46, the combination teaches or suggests that the second flow controller is a displaceable barrier, the first state of the second flow controller corresponding to the displaceable barrier being in a first position, the second state of the second flow controller corresponding to the displaceable barrier being in a second position different from the first position, the displaceable barrier configured to be moved from the first position to the second position in response to the negative pressure differential having the second magnitude (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions when the threshold pressure differential is reached). 
 With respect to claim 47, the combination teaches or suggests that the second flow controller is disposed within the sampling channel, the second flow controller in the first state corresponds to the second flow controller being in a first position within the sampling channel and the second flow controller in the second state corresponds to the second flow controller being in a second position within the sampling channel (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions in the blood sampling channel 2308, 2322 of Rogers). 
 With respect to claim 48, the combination teaches or suggests that the negative pressure differential in the sampling channel is a negative pressure differential within a portion of the sampling channel between the second flow controller and the outlet (the negative pressure differential caused by the blood sample collection device of Rogers).
  With respect to claim 49, the combination teaches or suggests that the negative pressure differential having the second magnitude within the portion of the sampling channel exerts a force on a surface of the second flow controller operable to move the second flow controller from the first position to the second position (the negative pressure differential caused by the blood sample collection device of Rogers ruptures the rupturable membrane of Lundquist).
  With respect to claim 50, the combination teaches or suggests that the first flow controller in the first state and the second flow controller in the first state are collectively configured such that each of the negative pressure differential on a first side of the second flow controller and the negative pressure differential on a second side of the second flow controller has the first magnitude, and the first flow controller in the second state is configured such that the negative pressure on the second side of the second flow controller builds to the second magnitude greater than the threshold pressure differential (the hydrophobic plug of Rogers and the rupturable membrane of Lundquist have these abilities). 
 With respect to claim 52, the combination teaches or suggests that the first position of the displaceable barrier is a first position within the sampling channel and the second position of the displaceable barrier is a second position within the sampling channel (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions in the blood sampling channel 2308, 2322 of Rogers).  
With respect to claim 53, the combination teaches or suggests a fluid control device, the device comprising: 
a housing having an inlet (the inlet port 2302 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a bodily fluid source and an outlet (the outlet port 2304 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a fluid collection device, the housing defining each of a containment channel (the blood sequestration chamber 2306, 2320 of Rogers) and a sampling channel (the blood sampling channel 2308, 2322 of Rogers); 
a first flow controller (the hydrophobic plug of Rogers) fixedly disposed in the housing between the containment channel and the outlet, the first flow controller in a first state configured to allow a gas but not a bodily fluid to flow therethrough from the containment channel and toward the outlet in response to a negative pressure differential generated by fluidically coupling the outlet to the fluid collection device such that a volume of the bodily fluid is drawn from the inlet to the containment channel, the first flow controller configured to transition to a second state when the volume of the bodily fluid is in the containment channel in which the first flow controller is configured to prevent the gas and the bodily fluid from flowing therethrough; and 
a second flow controller (the rupturable membrane of Lundquist) disposed within the housing between the inlet and the outlet, 
the second flow controller in a first state configured to prevent the gas and the bodily fluid from flowing through the sampling channel to the outlet (the rupturable membrane of Lundquist has this ability), 
the second flow controller configured to transition to a second state when a magnitude of the negative pressure differential within a portion of the sampling channel between the second flow controller and the outlet exceeds a threshold pressure differential as a result of the first flow controller being in the second state (the rupturable membrane of Lundquist has this ability), 
the second flow controller in the second state configured to allow the bodily fluid to flow from the inlet through the sampling channel to the outlet (the rupturable membrane of Lundquist has this ability).
 With respect to claim 54, the combination teaches or suggests that the first flow controller includes a selectively permeable material that allows the gas but not the bodily fluid to flow through the first flow controller in the first state and that prevents both the gas and the bodily fluid from flowing through the first flow controller is in the second state (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 55, the combination teaches or suggests that the first flow controller is transitioned from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment channel saturating the selectively permeable material (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 56, the combination teaches or suggests that the second flow controller is a displaceable barrier, the second flow controller in the first state corresponds to the displaceable barrier being in a first position within the housing, the second flow controller in the second state corresponds to the displaceable barrier being in a second position within the housing (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions in the blood sampling channel 2308, 2322 of Rogers). 
 With respect to claim 57, the combination teaches or suggests that the displaceable barrier is configured to be moved from the first position to the second position when the magnitude of the negative pressure differential within the portion of the sampling channel between the displaceable barrier and the outlet exceeds the threshold pressure differential (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions when the threshold pressure differential is reached).  
With respect to claim 58, the combination teaches or suggests that the first flow controller in the first state is configured to maintain the magnitude of the negative pressure differential within the portion of the sampling channel between the displaceable barrier and the outlet below the threshold pressure differential (the hydrophobic plug of Rogers has this ability).  
With respect to claim 59, the combination teaches or suggests that the first flow controller (the hydrophobic plug of Rogers) in the first state is configured to allow the negative pressure differential to be generated between the inlet and the outlet via the containment channel and the first flow controller, and the first flow controller in the second state and the second flow controller in the second state are configured collectively to allow the negative pressure differential to be generated between the inlet and the outlet via the sampling channel (the hydrophobic plug of Rogers and the rupturable membrane of Lundquist have these abilities).

Response to Arguments
The Applicant's arguments filed 7/18/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments that were filed on 7/18/2022.
Double patenting rejections
The Applicant did not address the double patenting rejections by argument, amendment, or terminal disclaimer.  In particular, contrary to the Applicant’s statement that a terminal disclaimer has been filed, the Examiner cannot find one in the application.  The Examiner cannot find a reason to withdraw the rejections.  Also, there are new double patenting rejections that were necessitated by the claim amendments filed on 7/18/2022.
Prior art rejection of claims 28-29, 31-34, 36-37, and 52 based on Rogers
The Applicant asserts:

    PNG
    media_image1.png
    132
    710
    media_image1.png
    Greyscale

This argument is not persuasive. The claim language defines the housing as having an inlet and an outlet and defining a containment channel and a sampling channel.  The inlet port 2412 of Rogers and the outlet port 2414 of Rogers and the tubing in FIGS. 24C and 24D that form the sequestration path and the blood sampling channel 2422 of Rogers are considered to be the housing.
Prior art rejections based on Rogers and Lundquist
The Applicant’s arguments with respect to claims 28-29, 31-34, 36-39, 41-44, 46-40, and 52-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it is noted that the claim language defines the housing has having an inlet and an outlet and defining a containment channel and a sampling channel.  The inlet port 2302 of Rogers and the outlet port 2304 of Rogers and the tubing in FIG. 23C-23E of Rogers that form the blood sequestration chamber 2306, 2320 and the blood sampling channel 2308, 2322 are considered to be the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791